The indictment consisting of a single count charges the offense of unlawfully transporting intoxicating liquor. That issue was submitted to the jury in the court's charge, the verdict found appellant guilty of that offense, and of that offense the court, in receiving and recording the verdict, expressly declared him guilty. On this motion it is shown that appellant is *Page 455 
condemned to the penitentiary for the offense of sellingintoxicating liquor. In Article 938, C.C.P., it is declared that "the Court of Criminal Appeals may reform and correct as the law and the nature of the case may require." When the data necessary to enable the court to correct an improperly entered judgment is revealed by the record, this court has reformed the sentence on many occasions. In Small's case, 38 S.W. Rep., 798, the majority opinion held to the contrary. That ruling was expressly rejected in Burk's case, 55 S.W. Rep., 826. The latter view is in accord with the opinion of this court in River's case, 10 Texas Crim. App., 177; Robinson v. State, 58 Tex.Crim. Rep., and many other cases collated in Branch's Ann. Tex. P.C., Sec. 668, and in Vernon's Tex.Crim. Stat., Vol. 2, p. 900.
The sentence is reformed to agree with the indictment, verdict and judgment sentencing the appellant to confinement in the penitentiary for a period of one year for the offense of unlawfully transporting liquor. In other respects, the motion is overruled.
Overruled.